Citation Nr: 1500511	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-17 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service-connection for a headache disorder, secondary to service-connected cervical spine disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. E. Turner, II


INTRODUCTION

The Veteran had active Gulf War Era service from April 2002 to August 2002, and January 2003 to December 2003.  This appeal comes before the Board of Veterans' Appeals (Board) from an unfavorable rating decision of the RO in St. Louis, Missouri.  

In February 2013, the Veteran presented testimony at a Board hearing, via
Videoconference by the undersigned Veterans Law Judge sitting at the RO in Jackson, Mississippi, and accepted such videoconference hearing in lieu of an in-person hearing before a Member of the Board.  Subsequent to the hearing, the Veteran submitted additional evidence including additional highlighted treatment notes, lay statements, and a personal statement.  The Veteran also provided a signed waiver of initial RO consideration of these new documents.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.700, 20.800(e) (2014).  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran's chronic headache disability is related to a service-connected cervical spine condition.  


CONCLUSION OF LAW

A disability of chronic headache disability is proximately due to or a result of a service-connected cervical spine disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 3.102, 3.159, 3.303, 3.306, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service-connection for a headache disorder.  Although there is no record of treatment in the Veteran's service treatment records concerning headaches, she has asserted that her current headache disorder is caused by her service-connected cervical spine disability (see VA Form 9 dated June 25, 2012).  On the Veteran's REPORT OF MEDICAL HISTORY dated April 2003, the Veteran checked YES for frequent or severe headaches under the PAST/CURRENT MEDICAL HISTORY section.  The Veteran has further asserted that she had intermittent headaches after separating from service and these headaches have become more frequent and debilitating as her cervical spine condition has declined.

The Veteran has consulted several medical practitioners over the years concerning her numerous impairments and has frequently complained of headaches as a secondary symptom to neck and back disabilities.  The Veteran underwent cervical discectomies in 2008 and 2010.  In January 2010 Dr. B. S. found the Veteran symptom-positive for headaches and diagnosed persistent cervical myelopathy, cervical non-union, and persistent low back pain.  In August 2011 Dr. J. M. found that the Veteran's headaches and neck pain were non-surgical and referred the Veteran to pain management.  

The Veteran presented lay statements from a friend, a family member, and a co-worker to bolster her headaches claim.  The statements generally depict their observations of the Veteran suffering from headaches including treatment with ice-packs and heating pads, and missing several days of work reportedly due to headaches.  

In January 2010 the Veteran was afforded a VA examination for a low back condition, cervical spine condition, bilateral knee condition, and headaches secondary to a cervical spine condition.  The VA examiner reviewed the claims file and noted objective in-service findings of cervical strain and a complaint of low back pain.  The examiner further noted that VA treatment records indicated cervical spine surgery with complaints of cervical myelopathy, and a diagnosis of lumbar spondylosis.  Regarding headaches, the VA examiner noted the Veteran reported headaches in the back of the head in the occipital area into the upper cervical region.  The Veteran reported pain, nausea, dizziness, and tunnel vision associated with the headaches.  The Veteran reported the headaches last 8-9 hours and that she takes hydrocodone for these headaches.  The Veteran also reported a separate, less severe type of headache that originates between the bridge of her nose.  The Veteran further reported that the occipital headaches preclude her from functioning.  Regarding only the headache disorder, the VA examiner described the headaches as mixed, tension/atypical vascular and opined the Veteran's headaches were at least as likely as not related to her cervical spine condition.  At the time this opinion was rendered, service-connection had yet to be established for the Veteran's neck and back disabilities.  Nevertheless, the 2010 VA examiner's opinion regarding the etiology of the Veteran's headaches has probative evidentiary value.

In December 2011 the Veteran presented for another VA examination concerning her headaches.  The Veteran reported constant posterior head pain with nausea, vision changes, and sensitivity to light and sound.  The Veteran reported having headaches more than once per month and described the headaches as prostrating.  The Veteran reported the headache pain impacted her ability to work in that the lighting at work affected her vision, he vision became blurry, she was prevented from reading cases, and she was unable to carry files.  The VA examiner reviewed the claims file and opined that it was less likely than not that the Veteran's headache disorder was incurred in service using the rationale that an April 2010 neurology consult indicated the headaches occurred from neck pain and could also be caused by opiate medication tapering.  The 2011 VA examiner did not provide an opinion as to whether the Veteran's headaches could be due to aggravation or secondary to any other medical condition.  Although the December 2011 medical opinion is not responsive to the current claimed headache etiology and has little probative value regarding the current claim, it is notable that this VA examiner noted the link between the Veteran's headaches and her neck pain.  

In a January 2012 VA examination the examiner noted a diagnosis of migraines and clinic notes regarding headaches in 2004 and 2006.  However, the examiner did not have the claims file available for review.  Thus, based on very limited medical evidence, the examiner could not corroborate the Veteran's description of symptoms with the medical evidence available and therefore was unable to establish a nexus between her service and headaches.  The examiner did opine that the headaches were unlikely post-traumatic.  The examiner did not address secondary service connection or aggravation.  

In March 2012 the same January 2012 VA examiner was able to review the claims file and opined that it was less likely as not that the Veteran's headaches were caused by an in-service injury.  Secondary service connection and aggravation were again not addressed by this examiner.  Therefore, both the January 2012 and March 2012 medical opinions are not responsive to the current claimed headache etiology and have little probative value regarding the current claim.  

In a February 2013 treatment record in which the Veteran received a cervical injection for pain, she reported severe headaches associated with her neck pain.  She reported having headaches on a daily basis.  Dr. J. A. opined that "a large part, if not all of [the Veteran's] pain along the right side of her neck and into her head is due to pain coming from the cervical facets and surrounding structures".  Dr. J. A. further opined that "the cervical pain that increases and develops into an occipital headache, which then develops into an occipital radiating headache around to the front of the head, also has the cervical facet mediated pain as the underlying cause".  Additionally, in an August 2013 neurological consultation record, it was noted that the Veteran's headaches are "definitely triggered by her cervical spine".  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  The medical evidence of record clearly shows that the Veteran currently suffers from chronic headaches.  Although negative VA opinions are of record regarding service-connection on a direct basis for headaches, these opinions do not address secondary service connection or aggravation and are therefore of little evidentiary value regarding the etiology of the current claim.  Dr. J. A. and the January 2010 VA examiner indicated the Veteran's chronic headaches were not an isolated condition but were associated with the Veteran's cervical spine condition.  The Board notes that although the Veteran's cervical spine condition was not yet service-connected in January 2010, that VA examiner's opinion is relevant to the current claim.  Thus the January 2010 VA opinion and Dr. J. A.'s February 2013 opinion are both responsive and probative to the current claim and are afforded greater weight than other VA opinions as the other VA opinions only address service-connection on a direct basis.  Therefore, service connection for chronic headaches resulting from the cervical spine disability may be granted.  
As the Veteran's chronic headaches are secondary to the currently service-connected cervical spine disability, the Board finds that service connection for chronic headaches is warranted.  

Veterans Claims Assistance Act of 2000

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  Notice letters dated in August 31, 2009 and December 4, 2009 are of record.  The RO has obtained pertinent medical records including the Veteran's service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  Private treatment records were also submitted by the Veteran.  

The RO has also obtained a thorough medical examination, as well as a medical opinion regarding service connection.  In a letter dated March 14, 2013 the Veteran asserted that at least one of the VA examiners failed to do a thorough review of her VAMC medical records.  The adequacy of VA examinations pertaining to this claim is addressed above.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  


ORDER

Service-connection for chronic headaches is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


